          Case 2:17-cv-00555-MSG Document 268 Filed 07/26/19 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED HEAL TH CARE SERVICES,            I~C.,


                         Plaintiff,                         CIVIL ACTION


                  v.                                        No. 17-555

CEPHALO~,        INC.,                                               FILED
                         Defendants.                                 JUL 26 2019
                                                                  KATE BARKMAN. Cterit
                                             ORDER              By           Dep. Clerk

         AND NOW, this 26th day of July, 2019, it having been reported that the issues between

the parties in the above action have been settled and pursuant to Local Rule of Civil Procedure

41.l(b), it is hereby ORDERED that the above action is DISMISSED pursuant to agreement of

counsel without costs. The Court of Clerk is directed to mark this action closed.

         It is further ORDERED that Defendants' Motion for Summary Judgment Regarding

Statute of Limitations (Doc. No. 241 ), Defendants' :'.'viotion for Summary Judgment on

Damages/Standing (Doc. No. 242), Defendants' Motion to Determine the Applicable Law (Doc.

No. 243), and Defendant Ranbaxy's :'.'viotion for Summary Judgment Due to Lack of Causation

(Doc.   ~o.   244) are DENIED AS :'.\100T.




                                                     BY THE COURT:
